DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain (US 20080286094 A1).
For claim 1, Jain discloses an apparatus Fig. 3, comprising: a chine with segments 52 and 80 coupled to a nacelle 26, the chine oriented along a fore-aft direction Z direction, the chine translatable relative to the nacelle along the fore-aft direction Para 0029: “to translate the moveable portion 52 of the cowl section 50 in a radial outward direction Y and an upstream direction Z relative to the nacelle”.
For claim 2, Jain discloses the apparatus of claim 1, wherein the fore-aft direction is defined by an outer mold line of the chine Fig. 3: outline of 52 extends in Z direction.
For claim 3, Jain discloses the apparatus of claim 1, wherein the fore-aft direction is substantially parallel to a central axis of the nacelle Fig. 3, left-right direction.
For claim 4, Jain discloses the apparatus of claim 1, wherein the chine is translatable along the fore-aft direction between a first position 52 in dashed outline in which a leading edge of the chine is spaced from a leading edge of the nacelle by a first distance, and a second position 52 in solid outline in which the leading edge of the chine is spaced from the leading edge of the nacelle by a second distance greater than the first distance chine in solid lines is further from the leading edge than in the dashed lines.
For claim 5, Jain discloses the apparatus of claim 4, wherein the chine is positioned within a slot cavity 78 formed in an outer surface of the nacelle 26, the slot oriented along the fore-aft direction Fig. 3, left-right direction, the chine translatable within the slot between the first position 52 in dashed lines and the second position 52 in solid lines.
For claim 6, Jain discloses the apparatus of claim 4, wherein the first position is a deployed position dashed lines represent deployed and the second position is a stowed position solid lines represent stowed.
For claim 7, Jain discloses the apparatus of claim 6, wherein a portion of the chine the moveable portion 52 extends outwardly from an outer surface of the nacelle when the chine is in the deployed position dashed lines, and the portion of the chine is retracted inwardly from the outer surface of the nacelle when the chine is in the stowed position moveable portion 52 retracted inward in solid lines.
For claim 8, Jain discloses the apparatus of claim 4, wherein the chine is configured to: generate a first vortex when the chine is in the first position would generate some vortex based on conditions such as airflow velocity and angle of attack; and generate a second vortex when the chine is in the second position, the second vortex differing from the first vortex the vortex generated in the second position would necessarily be different than the first due to the differing positions of the chine.
For claim 9, Jain discloses the apparatus of claim 1, further comprising: an actuation mechanism 56 operatively coupled to the chine, the actuation mechanism configured to translate the chine along the fore-aft direction; and a controller 62 operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism Para 0029: “a controller 62 to translate the moveable portion 52”.
For claim 10, Jain discloses the apparatus of claim 9, wherein the controller is configured to command the actuation mechanism to translate the chine Para 0029: “A sensor 61 detects the operability condition and communicates with a controller 62 to translate the moveable portion 52 of the cowl section 50 in a radial outward direction Y and an upstream direction Z relative to the nacelle” in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft Para 0029: “the sensor 61 and the controller 62 may be programmable to detect any known operability condition of the aircraft”, such as airspeed, or a seventh threshold parameter associated with a Mach number of the aircraft.
For claim 11, Jain discloses a method, comprising: translating a chine with segments 52 and 80 coupled to a nacelle 26, the chine oriented along a fore-aft direction Z direction, the chine translatable relative to the nacelle along the fore-aft direction Para 0029: “to translate the moveable portion 52 of the cowl section 50 in a radial outward direction Y and an upstream direction Z relative to the nacelle”.
For claim 12, Jain discloses the method of claim 11, wherein the fore-aft direction is defined by an outer mold line of the chine Fig. 3: outline of 52 extends in Z direction.
For claim 13, Jain discloses the method of claim 11, wherein the fore-aft direction is substantially parallel to a central axis of the nacelle Fig. 3, left-right direction.
For claim 14, Jain discloses the method of claim 11, wherein translating the chine includes translating the chine along the fore-aft direction between a first position 52 in dashed outline in which a leading edge of the chine is spaced from a leading edge of the nacelle by a first distance, and a second position 52 in solid outline in which the leading edge of the chine is spaced from the leading edge of the nacelle by a second distance greater than the first distance chine in solid lines is further from the leading edge than in the dashed lines.
For claim 15, Jain discloses the method of claim 14, wherein the chine is positioned within a slot cavity 78 formed in an outer surface of the nacelle 26, the slot oriented along the fore-aft direction Fig. 3, left-right direction, the chine translatable within the slot between the first position 52 in dashed lines and the second position 52 in solid lines.
For claim 16, Jain discloses the method of claim 14, wherein the first position is a deployed position dashed lines represent deployed and the second position is a stowed position solid lines represent stowed.
For claim 17, Jain discloses the method of claim 16, wherein a portion of the chine the moveable portion 52 extends outwardly from an outer surface of the nacelle when the chine is in the deployed position dashed lines, and the portion of the chine is retracted inwardly from the outer surface of the nacelle when the chine is in the stowed position moveable portion 52 retracted inward in solid lines.
For claim 18, Jain discloses the method of claim 14, further comprising: generating a first vortex via the chine when the chine is in the first position would generate some vortex based on conditions such as airflow velocity and angle of attack; and generating a second vortex via the chine when the chine is in the second position, the second vortex differing from the first vortex the vortex generated in the second position would necessarily be different than the first due to the differing positions of the chine.
For claim 19, Jain discloses the method of claim 11, further comprising: controlling an actuation mechanism 56 via a controller 62 operatively coupled to the actuation mechanism, the actuation mechanism operatively coupled to the chine, the actuation mechanism configured to translate the chine along the fore-aft direction Para 0029: “a controller 62 to translate the moveable portion 52”.
For claim 20, Jain discloses the method of claim 19, wherein controlling the actuation mechanism includes commanding the actuation mechanism, via the controller, to translate the chine Para 0029: “A sensor 61 detects the operability condition and communicates with a controller 62 to translate the moveable portion 52 of the cowl section 50 in a radial outward direction Y and an upstream direction Z relative to the nacelle”  in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft Para 0029: “the sensor 61 and the controller 62 may be programmable to detect any known operability condition of the aircraft”, such as airspeed, or a seventh threshold parameter associated with a Mach number of the aircraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642